Citation Nr: 1532175	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder manifested by chest pain. 

2.  Entitlement to service connection for a gastrointestinal disorder manifested by chest pain. 

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and March 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing before the undersigned Veterans Law Judge was held at the RO in August 2011.

In March 2012, the Board reopened the claim of service connection for a disorder manifested by chest pains, and, in pertinent part, remanded that issue and the claim for service connection for a psychiatric disorder for further development.  In April 2014, the Board, in part, remanded those issues again for further development.

The Board has separated the claim regarding a disability manifested by chest pains into two distinct issues as stated on the title page.  This is so because the evidence of record shows that the claim encompasses two discrete issues, one of which requires additional development.

The decision below addressed the issue of entitlement to service connection for a heart disorder manifested by chest pain.
The issues of entitlement to service connection for a gastrointestinal disorder manifested by chest pain, and for a psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are being REMANDED to the agency of original jurisdiction.

FINDING OF FACT

A heart disorder manifested by chest pains is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder manifested by chest pains have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The RO provided pre-adjudication notice by standard letter in July 2009 for the chest pain claim. 

Under 38 U.S.C.A. § 5103A (West 2014), VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Service treatment and personnel records, VA records, and private medical records have been obtained. 

Pursuant to the Board's April 2014 remand, the Veteran was most recently provided with a VA examination in November 2014 in connection with the claim.  The examination, when considered in light of the other evidence of record, is sufficient to decide the claim addressed herein.  The medical examination and associated findings are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran.  The opinion provided in conjunction with the service connection claim is also adequate, as it addresses whether the Veteran has chest pain associated with a heart disorder that may be related to service, thee opinion was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran, and the examiner provided sufficient rationale for the opinion presented.  Thus, VA's duty to assist has been met.

II. Service Connection

General Legal Criteria

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to prevail on the issue of service connection there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection for certain specified chronic diseases, such as coronary artery disease, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Evidence

The Veteran's April 1964 enlistment examination for his first period of service was negative for any chest disorders.  In reply to a November 1966 request for a chest exam, a radiographic report was negative.  On February 27, 1967 the Veteran was seen with a 12-hour history of progressively worse substernal chest pain which was pleuritic in nature, being aggravated by coughing, sneezing, positional changes.  Orthopnea was present, there were no paradoxical pulsus, and no pleuropericardial friction rub.  There were no extra sounds and tenderness.  The impression was questionable pleuritis.  A February 27, 1967 radiographic report showed a negative chest.  The Veteran's separation examination, on February 23, 1967, four days before the February 27th entry discussed above, did not indicate any chest abnormalities. 

After service, a July 1994 private treatment record indicates that the Veteran was recently seen for hypertension and left-sided chest pain. "This apparently was okay, and the [Veteran] was advised to lose weight."  A June 1995 private emergency room report noted complaint of chest pain and left arm pain.  The examiner noted that the Veteran had been on muscle relaxant and had been felt to have some musculoskeletal chest pain by a Dr. Kosarek in the past.  The Veteran's chest pain was sharp, was worse with motion of his arm and was associated with some chest wall tenderness which was quite marked on the lateral aspect of his left chest.  Physical examination indicated that the chest was clear and that the Veteran had some left lateral chest wall tenderness which was quite marked.  The diagnosis was chest pain. 

A September 2000 VA medical record noted that the Veteran's chest was clear, except for rare wheezes.  In August 2001 the Veteran complained of intermittent chest pain since the 1960s; he stated that he was told that it was pleurisy.  (In another entry at that time, the Veteran stated that he had chest pain since 1963.)  He described the pain as sharp, intermittent, not associated with any activity, eating or shortness of breath.  The pain appeared to be in the left rib cage area.  Apparently the Veteran had chest pain one to two times per month on a regular basis.  Examination of the chest found no deformities.  It was nontender to palpation, breath sounds were clear to auscultation, and the heart had a regular rhythm and rate without murmur.  The Veteran indicated that he began having the episodes when he saw a man killed and his blood pressure went up and he went into shock.  The Veteran stated he had to grab his chest when he has chest pain and afterwards experienced soreness.  The diagnosis was intermittent atypical chest pain. 

The Veteran was afforded VA examinations in July 2004.  On a July 1, 2004 VA heart examination, the examiner indicated that the Veteran's claims folder was not available.  The examiner stated that the Veteran went to the emergency room in March 2004 and was treated for atypical chest discomfort.  The Veteran also appeared to complain of pain to palpation (with left anterior rib pain).  During the July 1, 2004 VA examination, the Veteran did not complain of exertional chest pain.  The examiner commented that much of the Veteran's chest pain may be due to noncardiac causes.  Physical examination found that lungs were clear to auscultation without rales, wheezing, or rhonchi.  The examiner opined that there was no definitive evidence that the Veteran had significant obstructive heart disease and that there was no evidence that he had definitive coronary artery disease presently, much less service connected to his discharge in 1972.  Cardiac risk factors for development of coronary artery disease were noted (including diabetes and hypertension). 

During a July 24, 2004 VA hypertension examination, the Veteran reported that he had chest pain apparently since 1960 or 1964.  The Veteran reported having sharp pain at least twice a month and it lasted for about 15-20 minutes.  There was no precipitating factor and it settled down in about 15-20 minutes.  The physical examination showed that the heart rate was regular in rate and rhythm.  There was marked tenderness in the costochondral region on the left side on the 2nd, 3rd, 4th and 5th ribs.  He had some tenderness on the lateral chest wall on the left side.  The examiner commented that in view of this, the Veteran's chest pain appeared to be of musculoskeletal origin mainly costochondritis and it did not appear to be pleuritic pain as reported in service in 1967.  The pain was not aggravated by coughing, sneezing or postural change as reported in service.  There was no orthopnea or friction rub on auscultation.  The examiner opined that the Veteran's chest pain appeared to be of musculoskeletal origin, was not of pleuritic nature, and was less likely than not related to the chest pain which he had during service. 

A February 2010 treatment record noted chest pain syndrome.  On VA heart examination in April 2012, the examiner noted a diagnosis of supraventricular arrhythmia in 2011. 

On VA examination in November 2014, the examiner noted that the Veteran had current cardiac diagnoses of coronary artery disease, congestive heart failure, supraventricular arrhythmia, and atrial fibrillation.  All of these had been diagnosed within the past several years.  The examiner noted the Veteran's history of one episode of pleurisy in service and had a long history of unexplained transient chest pains unrelated to heart disease.  The Veteran asserted now that his recurrent chest pains was related to gas and was relieved by over the counter antacids.  Examination showed some tenderness to palpation over the lower left ribcage.  The examiner stated that the Veteran's currently diagnosed heart conditions were less likely than not incurred in or caused by an inservice injury, event, or illness.  The examiner stated that there was no current diagnosis of a condition which would be characterized by these recurrent episodes of chest pain described by the Veteran:  While ischemic heart disease caused by coronary artery disease is known to cause angina pectoris, chest pain, the pain described the Veteran over the years, including in service, is unrelated to exertion and is unlike angina.  Rather, it was a gas pain, relieved by Tums, making it more likely related to gastrointestinal etiologies than heart disease or muscle injury.  Separate and distinct from his complaints of recurrent sharp transient chest pains, the Veteran also exhibits some tenderness to palpation over the ribs consistent with costochondritis.  

Further, the examiner stated that there is no question the Veteran has heart disease, including atrial fibrillation and congestive heart failure, but that his treatment on one occasion in service for what was believed to be pleurisy has no bearing on any chronic condition, and does not persist.  The examiner noted that there was no imaged confirmation of pleural effusion or other confirmation of that diagnosis; there was no support in the service record for onset of ischemic heart disease, congestive heart failure, coronary artery disease, or atrial fibrillation; that his cardiac arrhythmias are more likely than not related to hypertension, dilated atria, diastolic dysfunction, and coronary artery disease than to any inservice diagnosis; that there is no evidence to support a service connection for a recurrent chest pain condition that was diagnosed in service, as no such diagnosis was made.


Analysis

The Board finds that service connection is not warranted for a heart disorder manifested by chest pains.  The record does not show that coronary artery disease or other cardiovascular-renal disease manifested during service or to a compensable degree within a year after discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any diagnosis of a chronic cardiac condition, and the earliest clinical evidence of a diagnosed heart disorder of record dates more than thirty years after discharge.  

Furthermore, the evidence does not contain sufficient evidence linking the currently diagnosed heart disorders to service.  The record does not include any probative expert evidence linking the Veteran's recently diagnosed coronary artery disease, congestive heart failure, supraventricular arrhythmia, or atrial fibrillation to military service. 

The VA examiner on the July 24, 2004 VA examination found that the Veteran's chest pain appeared to be of musculoskeletal origin and not pleuritic in nature as reported in service.  Thus, it appears that the Veteran's pleuritic chest pain during service was acute in nature and had resolved by this time based on the examination report.  The July 2004 examiner, after reviewing the claims folder and examining the Veteran, opined that it is less likely than not that the Veteran's current chest pain is related to the chest pain which he had during service.  

The November 2014 VA examiner opined that the Veteran's treatment on one occasion in service for what was believed to be pleurisy has no bearing on any chronic condition, and did not persist.  The examiner found no support in the service record for onset of ischemic heart disease, congestive heart failure, coronary artery disease, or atrial fibrillation, and that the Veteran's cardiac arrhythmias are more likely than not related to hypertension, dilated atria, diastolic dysfunction, and coronary artery disease than to any inservice diagnosis.  The examiner also found that there is no evidence to support a relationship to service for a recurrent chest pain condition that was diagnosed in service.  

The Board finds the November 2014 VA examiner's opinion most probative because it is explained by a detailed rationale and supported by the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The opinion is persuasive and considers the Veteran's theory, but it is not endorsed.

The Veteran contends that he has a heart disorder manifested by chest pain that began during service.  While the Veteran is competent to report that he has experienced intermittent chest pains, the question of whether the Veteran has a current heart disorder manifested by chest pain related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  Although the record includes the Veteran's competent history of being a medic during service, the record does not suggest that this service provided the Veteran with the specialized medical knowledge necessary to determine the etiology of his chest pains: he has not reported any specialized training or experience in cardiac matters.  Accordingly, the Board finds that these statements are not competent evidence to establish a nexus of service connection for chest pains. 

Accordingly, service connection for a heart disorder manifested by chest pain is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a heart disorder manifested by chest pain, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a heart disorder manifested by chest pain is denied.



REMAND

The November 2014 VA examiner indicated that the Veteran's reports of chest pains may stem from a gastrointestinal source.  It was noted that use of antacids relieves the chest pain complaints.  While the Board has denied the claim as a heart disorder, the record does not contain sufficient information to determine whether the Veteran has a gastrointestinal disorder manifested by chest pains.  In order to properly evaluate this issue, the Veteran should be provided with a VA gastrointestinal examination to determine whether he has a gastrointestinal disorder that is manifested by chest pains, and whether such disability is related to his periods of service, including his in-service treatment.

The Veteran contends that he has PTSD that is related to his tending to a Navy lieutenant who was fatally injured by flying shrapnel during the demolition of a range firing tower at Ft. Hancock, New Jersey, in late 1966 or early 1967.  The record contains significant corroborating evidence that such event occurred, and the Veteran's service personnel records indicate that he served as a medical specialist at Ft. Hancock from July 1966 to April 1967.  However, the record remains unclear as to whether the Veteran has a diagnosis of PTSD related to this incident.  A VA examination in March 2009 did not find a psychiatric disorder.  A January 2013 VA examination discussed the reported stressor and diagnosed PTSD.  However, the examiner referred to the Veteran having "war zone" experiences, but the Veteran did not serve in a war zone; thus the probative value of this opinion is limited.  The most recent VA examination in November 2014 did not include any discussion of the relevant stressor, and the examiner indicated that the Veteran did not have PTSD under the criteria of DSM-5.  This examination is problematic because it is unclear whether PTSD would have been diagnosed had the stressor been noted, and because a diagnosis of PTSD under either DSM-5 or DSM-IV would be sufficient to support service connection in the Veteran's case, given that his claim has been pending since 2006, prior to the adoption of DSM-5.  Thus, another examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a gastrointestinal examination by an examiner with sufficient expertise to determine the existence and etiology of a disorder manifested by chest pain.  The examiner should review electronic record. 

The examiner should state whether the Veteran has a gastrointestinal disorder manifested by recurrent episodes of chest pain. 

For any such disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began during service or otherwise related to service, to include the in-service treatment for chest pain. 

A rationale or explanation is to be provided for any conclusion reached.

2.  Also, schedule the Veteran for examination by an examiner with sufficient expertise to determine whether he has PTSD under either the DSM-IV or DSM-5 criteria that is related to his tending to a Navy lieutenant who was fatally injured by flying shrapnel during the demolition of a range firing tower at Ft. Hancock, New Jersey, in late 1966 or early 1967.  The examiner should review the electronic record. 

A rationale or explanation is to be provided for any conclusion reached.

3.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


